DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest	wherein the first module has a second control output and is configured to receive configuration data from the field bus coupler via the second sub-bus interface during an initialization routine and to derive from the configuration data an assignment between signals received via the control interface during operation and control signals to be output
via the first and second control outputs, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first module has a second control output and is configured to receive configuration data from the field bus coupler via the second sub-bus interface during an initialization routine and to derive from the configuration data an assignment between signals received via the control interface during operation and control signals 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first module is configured to initiate a test operation in response to a command of the field bus coupler and, with regard to the signals received via the control interface during the test operation, to generate data indicating which control signals are derived from the aforementioned signals or would be derived during operation and to transmit the generated data to the field bus coupler, in combination with other recited limitations in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181